Title: John Adams to Abigail Adams, 7 July 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia July 7. 1775
     
     I have received your very agreable Favours of June 22d. and 25th. They contain more particulars than any Letters I had before received from any Body.
     It is not at all surprizing to me that the wanton, cruel, and infamous Conflagration of Charlestown, the Place of your Fathers Nativity, should afflict him. Let him know that I sincerely condole with him, on that melancholly Event. It is a Method of conducting War long since become disreputable among civilized Nations: But every Year brings us fresh Evidence, that We have nothing to hope for from our loving Mother Country, but Cruelties more abominable than those which are practiced by the Savage Indians.
     The account you give me of the Numbers slain on the side of our Enemies, is affecting to Humanity, altho it is a glorious Proof of the Bravery of our Worthy Countrymen. Considering all the Disadvantages under which they fought, they really exhibited Prodigies of Valour.
     Your Description of the Distresses of the worthy Inhabitants of Boston, and the other Sea Port Towns, is enough to melt an Heart of stone. Our Consolation must be this, my dear, that Cities may be rebuilt, and a People reduced to Poverty, may acquire fresh Property: But a Constitution of Government once changed from Freedom, can never be restored. Liberty once lost is lost forever. When the People once surrender their share in the Legislature, and their Right of defending the Limitations upon the Government, and of resisting every Encroachment upon them, they can never regain it.
     The Loss of Mr. Mathers Library, which was a Collection, of Books and Manuscripts made by himself, his Father, his Grandfather, and Greatgrandfather, and was really very curious and valuable, is irreparable.
     The Family picture you draw is charming indeed. My dear Nabby, Johnny, Charly and Tommy, I long to see you, and to share with your Mamma the Pleasures of your Conversation.
     I feel myself much obliged to Mr. Bowdoin, Mr. Wibirt, and the two Families you mention, for their Civilities to you. My Compli­ments to them. Does Mr. Wibirt preach against Oppression, and the other Cardinal Vices of the Times? Tell him the Clergy here, of every Denomination, not excepting the Episcopalian, thunder and lighten every sabbath. They pray for Boston and the Massachusetts—they thank God most explicitly and fervently for our remarkable Successes—they pray for the American Army. They seem to feel as if they were among you.
     You ask if every Member feels for Us? Every Member says he does—and most of them really do. But most of them feel more for themselves. In every Society of Men, in every Clubb, I ever yet saw, you find some who are timid, their Fears hurry them away upon every Alarm—some who are selfish and avaricious, on whose callous Hearts nothing but Interest and Money can make Impression. There are some Persons in New York and Philadelphia, to whom a ship is dearer than a City, and a few Barrells of flower, than a thousand Lives—other Mens Lives I mean.
     You ask, can they reallize what We suffer? I answer No. They cant, they dont—and to excuse them as well as I can, I must confess I should not be able to do it, myself, if I was not more acquainted with it by Experience than they are.
     I am grieved for Dr. Tufts’s ill Health: but rejoiced exceedingly at his virtuous Exertions in the Cause of his Country.
     I am happy to hear that my Brothers were at Grape Island and behaved well. My Love to them, and Duty to my Mother.
     It gives me more Pleasure than I can express to learn that you sustain with so much Fortitude, the Shocks and Terrors of the Times. You are really brave, my dear, you are an Heroine. And you have Reason to be. For the worst that can happen, can do you no Harm. A soul, as pure, as benevolent, as virtuous and pious as yours has nothing to fear, but every Thing to hope and expect from the last of human Evils.
     Am glad you have secured an Assylum, tho I hope you will not have occasion for it.
     Love to Brother Cranch and sister and the Children.
     There is an amiable, ingenious Hussy, named Betcy Smith, for whom I have a very great Regard. Be pleased to make my Love acceptable to her, and let her know, that her elegant Pen cannot be more usefully employed than in Writing Letters to her Brother at Phyladelphia, tho it may more agreably in writing Billet doux to young Gentlemen.
     The other Day, after I had received a Letter of yours, with one or two others, Mr. William Barrell desired to read them. I put them into his Hand, and the next Morning had them returned in a large Bundle packed up with two great Heaps of Pins, with a very polite Card requesting Portias Acceptance of them. I shall bring them with me when I return: But when that will be is uncertain.—I hope not more than a Month hence.
     I have really had a very disagreable Time of it. My Health and especialy my Eyes have been so very bad, that I have not been so fit for Business as I ought, and if I had been in perfect Health, I should have had in the present Condition of my Country and my Friends, no Taste for Pleasure. But Dr. Young has made a kind of Cure of my Health and Dr. Church of my Eyes.
     Have received two kind Letters from your Unkle Smith—do thank him for them—I shall forever love him for them. I love every Body that writes to me.
     
      I am forever yours—
     
    